—Appeal from a judgment of the Monroe County Court (Alex R. Renzi, J.), rendered January 31, 2005. The judgment convicted defendant, upon a nonjury verdict, of unauthorized use of a vehicle in the third degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: On appeal from a judgment convicting him following a bench trial of unauthorized use of a vehicle in the third degree (Penal Law § 165.05 [1]), defendant contends that the conviction is not supported by legally sufficient evidence. We reject that contention. The People presented evidence establishing that defendant rode in the stolen vehicle without the consent of the owner, thereby establishing the elements of the crime of which he was convicted (see People v Rivera, 185 AD2d 751, 752 [1992], affd 82 NY2d 695 [1993]). Thus, viewing *1388the evidence in the light most favorable to the People (see People v Contes, 60 NY2d 620, 621 [1983]), we conclude that there is a “ ‘valid line of reasoning and permissible inferences from which a rational [factfinder] could have found the elements of the crime proved beyond a reasonable doubt’ ” (People v Danielson, 9 NY3d 342, 349 [2007]). Present—Scudder, P.J., Centra, Carni and Pine, JJ.